DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 23, 26, 28-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-6,216,717 B1) in view of Hoiness et al. (US-3,266,503).
Claims 18, 28 and 32: Chen discloses a shelter (1) comprising a frame structure (16), the frame structure comprising a plurality of pole structures (5) and at least one hub structure (4), wherein the hub structure connects two or more of the pole structures (as seen in FIG. 1), wherein each pole structure of the plurality of pole structures comprises: a first rigid portion (51 and pole 5); a foldable portion (10) attached to the first rigid portion (via a bolt); a connection element (51 at end of 5 on opposite side of the foldable portion from the first rigid portion and the pin/bolt that passes through 51 and the hub 4) attached to an end of the flexible portion/shaft (via 5 an another member 51; FIGS. 5-8), wherein the connection element is connected to the hub structure (as seen in FIG. 3); and a second rigid portion (6) that is movable relative to the first rigid portion between a first position in which the second rigid portion overlaps the first rigid portion such that the foldable portion is free to fold (as seen in FIG. 8), and a second position in which the second rigid portion overlaps the foldable portion and restrains the foldable portion (seen in dashed lines in FIG. 5).
While teaches a foldable portion, Chen lacks said portion being flexible.  Hoiness et al. discloses a shelter (1) comprising a frame structure (seen in FIG. 2), the frame structure comprising a plurality of pole structures (29), wherein each pole structure of the plurality of pole structures comprises: a first rigid portion (30); a flexible portion/shaft (34’) attached to the first rigid portion; and a second rigid portion (36) that is movable relative to the first rigid portion between a first position in which the second rigid portion overlaps the first rigid portion such that the flexible portion is free to flex (as seen in FIG. 11), and a second position in which the second rigid portion overlaps the flexible portion and restrains the flexible portion to rigidify the pole structure (seen in dashed lines in FIG. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the pole structures of Chen to include a flexible portion, such as that taught by Hoiness et al., so that the frame structure would include less parts/joints which makes for easier assembly/manufacturing and part replacement should they wear out.
Claims 19 and 30: Chen teaches the second rigid portion as being telescopically movable relative to the first rigid portion between the first and second positions (as evidenced by FIGS. 5, 7 and 8).
Claim 23: Chen teaches each pole structure as comprising a locking mechanism (11, 12) configured to selectively prevent relative movement between the first rigid portion and the second rigid portion (in either position as seen in FIGS. 5 and 8).
Claim 26: Chen teaches the foldable portion as being attached to the first rigid portion with a sleeve device (portion of 51 that extends from the indentation to the distal end of the 51), wherein the sleeve device holds the flexible portion and the first rigid portion holds the sleeve device (10 is kept in 51 via the indentation, which forms a sleeve portion between the indentation and the distal end of 51 in which 10 lies, and 51 holds the sleeve device in that they are integral).
Claim 29: Chen teaches the second rigid portion as not overlapping with the flexible shaft along an entire length of the shaft (as seen in the position shown in FIG. 8, the second rigid portion 6 does not overlap 10 at all, and therefore does not cover the entire length of the shaft). 

Claims 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-6,216,717 B1) in view of Hoiness et al. (US-3,266,503) as applied to claim 18 and 28 above, and further in view of Chu et al. (US-7,357,140 B2).
The combination of Chen and Hoiness et al. is discussed above but lacks the second rigid portion being pivotably movable relative to the first rigid portion.  Chu et al. teaches a shelter (410, 410’, 510) comprising a frame structure, the frame structure comprising a plurality of pole structures (420, 440, 440, 530, 540, 550), wherein each pole structure of the plurality of pole structures comprises: a first rigid portion (24); a foldable portion (16) attached to the first rigid portion; and a second rigid portion (70) that is movable relative to the first rigid portion between a first position in which the second rigid portion overlaps the first rigid portion such that the foldable portion is free to fold (as seen in FIGS. 8 and 9), and a second position in which the second rigid portion overlaps the foldable portion and restrains the foldable portion to rigidify the pole structure (as seen in FIG. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a pivotably movable second rigid portion, such as taught by Chu et al., as an equivalent alternative that would provide the exact same function

Claims 22 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-6,216,717 B1) in view of Hoiness et al. (US-3,266,503) as applied to claims 18 and 32 above, and further in view of Suh (US-6,868,858 B2).
The combination of Chen and Hoiness et al. is discussed above but lacks the connection elements being a ball and the hub structures as comprising sockets.  Suh teaches a shelter (1) comprising a frame structure (16), the frame structure comprising one or more hub structures (30) and a plurality of pole structures (46), wherein each pole structure of the plurality of pole structures comprises connection elements (balls 65) for connecting the pole structure to the one or more hub structures (via sockets as seen in FIG. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the pole structures of Chen to include balls as the connecting elements that are received in a socket in the hub structures, as taught by Suh, as an equivalent alternative connection means that would provide the same exact function.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-6,216,717 B1) in view of Hoiness et al. (US-3,266,503) as applied to claim 23 above, and further in view of Burchfield (US-2017/0339941 A1).
The combination of Chen and Hoiness et al. is discussed above, but Chen teaches a spring detent as the locking mechanism, not a clamp.  Burchfield teaches a pole structure with telescoping sections (32, 33) that are locked in place relative to each other via a locking mechanism (clamp 35; paragraph 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a clamp as the locking mechanism, as suggested by Burchfield, as an equivalent alternative locking mechanism that would not potentially pinch the user’s fingers when using, unlike a spring detent locking mechanism. 

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-37 are allowed.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.  Applicant states that amended claim 18 is believed to be allowable over Chen and Hoiness.  However, as discussed in the rejection above, the Examiner disagrees and maintains that Chen in view of Hoiness still reads on amended claim 18 as it currently stands.  Regarding claim 28, Applicant argues that the applied references do not teach a “flexible shaft attached to the first rigid portion”.  It is noted that the helical spring (34’) of Hoiness is considered a “flexible shaft” since it flexes/bends and has an elongated cylindrical structure as referenced by the online Merriam-Webster dictionary.  As such, the Examiner maintains that the combination of Chen and Hoiness reads on new claim 28 as it currently stands.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636